Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 24-43 of D. Dellinger et al., US 16/793,808 (Feb. 18, 2020) are pending.  Claims 33-43 to the non-elected invention of Group (II) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 24-32 have been examined on the merits.  

Election/Restrictions 

Restriction

Applicant's election of Group (I), claims 24-32, with traverse in the Reply to Restriction Requirement filed on April 5, 2022, is acknowledged.  Claims 33-43 to the non-elected invention of Group (II) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Election of Species

Pursuant to the election of species requirement, Applicant elected without traverse the species of Example 25:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant indicated that claims 24-29 and 31-32 are believed to read on the elected species.  The elected species was searched and found to be free of the art of record.  MPEP § 803.02(III)(C)(2)).  Pursuant to MPEP § 803.02, the search was extended to the additional species and the elected group was determined to be free of the art of record.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Applicant’s Traversal

Applicant traverses the restriction on the basis that it would not constitute an undue burden to search and examine the other groups.  This argument is not considered persuasive for the following reasons.  The restriction requirement demonstrated a search burden because the Groups (I) and (II) are separately classified.  MPEP § 808.02.  That is, Group (I) is classified in classes C07H21/02 or C07H21/04 (dependent upon the olionucleotide).  On the other hand, Group (II) is classified in class C07D317/34.  Applicant provides no reasoning or rational to rebut the prima facie showing of a search burden.  


Non-Elected Invention of Group II, Claims 33-43

The invention of Group (II), claims 33-43, are not eligible for rejoinder.  MPEP § 821.04.  

Note that should the elected invention of Group (I) become in condition for allowance (for example, by Applicant’s overcoming the non-statutory double patenting rejection), and Applicant fails to cancel non-elected claims 33-43, then these claims will be subject to MPEP § 821.01 (paragraph 8.03) in which Applicant will be given TWO (2) MONTHS to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will have then been passed to issue.

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of “oligonucleotide orthoester linker conjugate”

Claim 24 recites:

“an oligonucleotide orthoester linker conjugate comprising an oligonucleotide which comprises at its 5' or 3' end a moiety of formula (IV)”

The specification defines “oligonucleotide” as 

[0071] An "oligonucleotide" refers to a compound containing a plurality of nucleoside moiety subunits that are linked by internucleotide bonds. As such, the term also refers to a compound containing a plurality of nucleotide moiety subunits or residues. An oligonucleotide might contain ribonucleosides, or deoxyribonucleosides or a mixture thereof. An oligonucleotide may comprise natural and/or non-natural nucleosides, nucleoside analogs and modified nucleosides.  

Specification at pages 24-25, [0071] (emphasis added).  The specification further defines the terms “nucleotide” and “nucleoside” as follows:

[0069] A "nucleotide" refers to a sub-unit of a nucleic acid (whether DNA or RNA or analogue thereof) which includes a phosphate group, a sugar group and a heterocyclic base, as well as analogs of such sub-units. Other groups (e.g., protecting groups) can be attached to any component(s) of a nucleotide. 

A "nucleoside" or "nucleoside moiety" referred to a nucleic acid subunit including a sugar group and a heterocyclic base, as well as analogs of such sub-units. 

Specification at pages 23-24, [0069] (emphasis added).  Regarding the term “analog”, the specification provides the following definition.

"Analogues" refer to molecules having structural features that are recognized in the literature as being mimetics, derivatives, having analogous structures, or other like terms, and include, for example, polynucleotides incorporating non-natural (not usually occurring in nature) nucleotides, unnatural nucleotide mimetics such as 2' -modified nucleosides, peptide nucleic acids, oligomeric nucleoside phosphonates, and any polynucleotide that has added substituent groups, such as protecting groups or linking groups. 

Specification at page 24, [0070] (emphasis added).  As well known in the art the claim 24 reference to “at its 3’ or 5’ end” refers to the following two carbons of a nucleotide/nucleoside sugar unit.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See e.g., S. Obika, 9 Bioorganic & Medicinal Chemistry Letters, 515-518 (1999).  

The forgoing specification definitions in combination with the claim 24 recitation of “comprises at its 5' or 3' end a moiety of formula (IV)” distill such that the claim recitation of:

“an oligonucleotide orthoester linker conjugate comprising an oligonucleotide which comprises at its 5' or 3' end a moiety of formula (IV)”

is broadly and reasonably interpreted, consistent with the specification, as an “oligonucleotide” comprising at least one of the following two core structures:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

where the available hydrogens may be replaced with a substituent and R1-R7 are defined in claim 24.  Phosphate analog in the above structures broadly and reasonably means a bond or linker and heterocyclic base analog broadly and reasonably means a substituted on unsubstituted cyclic moiety.  

Interpretation of “affinity tag”

Claim 24 recites that “at least one of R1, R2, R3, R4, R5, R6 or R7 comprises an affinity tag”.  The specification defines “affinity tag” as follows. 

[0049] The term "affinity tag", as used herein, may refer to one member of an affinity pair or to a moiety that has an intrinsic property (such as hydrophobicity, hydrophilicity, polarity, charges, fluorophilicity, etc.) that allows isolation or separation of a target molecule (e.g., an oligonucleotide) linked to the affinity tag using the intrinsic property. 

Specification at page 18, [0049].  In view of the broad specification definition, the term “affinity tag” is broadly and reasonably interpreted as any non-hydrogen moiety.  MPEP § 2111.  For example, any non-hydrogen moiety has an “intrinsic property” for example polarity, that will increase or decrease the affinity of the claimed conjugate to a reverse or normal phase HPLC separation process.  

Claim Objections

Claim 32 is objected to on the grounds that it is not punctuated with a period.  MPEP § 608.01(m).  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 25 – Unclear Claim Term

Claim 25 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 25 recitation of “affinity tag is a fluorous or a hydrophobic tag with a cLogP value of at least 3” is unclear.  With respect to this term, the specification teaches that:

[0052] The term "hydrophobic tag", as used herein, refers to a hydrophobic substituent or a combination of hydrophobic substituents that are carbon rich. The hydrophobicity of a substituent can be determined, measured or calculated through the value of its partition coefficient (logP). The partition coefficient (logP) of a substance defines the ratio of its solubility in two immiscible solvents, normally octanol: water.  When this value is calculated rather than measured, it is called cLogP.

Specification at page 18, [0052] (emphasis added).  The recitation of a cLogP value in the claim renders the scope of the claim unclear because the identity of the two immiscible solvents is not defined by the claim and the specification provides only a non-limiting example of octanol:water. As the ratio of solubility will depend on the solvents selected for comparison or partition, the scope of the claim cannot be determined because the two immiscible solvents are undefined.  See e,g., Tech Tip # 56, Calculate reagent log P values to determine solubility characteristics (Thermo Scientific, 2007) (Year: 2007); W. Meylan et al., 19 Perspectives in Drug Discovery and Design, 67-84 (2000).  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Nonstatutory Double Patenting Rejection over D. Dellinger et al., US 11,299,483 (2022)

Claims 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 22 of D. Dellinger et al., US 11,299,483 (2022) (“the ‘483 patent”).  

Conflicting claim 22 (depending upon conflicting claim 1) is directed to 

A method of purifying a target oligonucleotide, the method comprising . . . reacting the target oligonucleotide with an orthoester linker, and thereby forming an oligonucleotide-orthoester linker conjugate, wherein the orthoester linker either comprises an affinity tag . . .  wherein the orthoester linker is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Thus practice of claim 22 necessarily provides the claimed “oligonucleotide orthoester linker conjugate comprising an oligonucleotide which comprises at its 5' or 3'end a moiety of formula (IV)”.  As such, instant claims 24-32 are not patentably distinct from conflicting claim 22 of the ‘483 patent because they are anticipated.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Subject Matter Free of the Art of Record

Subject to the forgoing objection, § 112 rejection, and non-statutory double patenting rejections, claims 24-32 are otherwise free of the art of record.  The closest prior art of record is B. Karwowski et al., 24 Nucleosides, Nucleotides, and Nucleic Acids, 1111-1114 (2005) (“Karwowski”).  Karwowski discloses that 4,5-bis(ethoxycarbonyl)-[1,3]dioxolan-2-yl is a suitable protecting for the 2’-hydroxyl function in the chemical synthesis of RNA.  Karwowski at Abstract.  To demonstrate the concept, Karwowski discloses the following two oligonucleotide conjugates.  Karwowski at page 1113, Fig. 2.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Karwowski compounds 9 and 10 are respectively protected at the 2’-position with the following orthoester groups (1) and (2) that meet each and every limitation of claim 24 formula (IV):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

where the –C(O)O-Et and -C(O)NH2 functions meet the claim 24 limitation of “affinity tag” (see Claim Interpretation above).  Karwowski compounds 9 and 10 differ from claim 24 in that the orthoester groups are located at the 2’ position of the sugar.  On the other hand, claim 24 is limited to the orthoester at the 3’- or 5’-position.  Karwowski is directed to use of the orthoester moieties as 2’-OH protecting groups in RNA synthesis.  The current application is directed to the use of orthoester groups at the 3’- or 5’-position as affinity tags to promote isolation/purification of oligonucleotide conjugates.  Karwowski, directed to a different concept, does not motivate one of ordinary skill to employ orthoesters (1) or (2) at the sugar 3’- or 5’-position of an oligonucleotide.  MPEP § 2121.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622